UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2010 Item 1. Report to Stockholders. ANNUAL REPORT Year Ended June 30, 2010 Portfolio 21 Message from Portfolio 21’s founders Dear Friends, In the aftermath of the BP oil disaster, we have received numerous queries from investors and journalists as to whether Portfolio 21 invests in BP and why, or why not.In June, we issued a public statement to explain why our selection criteria favor renewable energy and prevented an investment in BP. The gulf oil disaster is a harsh reminder of the risks we have taken on with our fossil fuel-based system.Portfolio 21 does not invest in oil companies because we believe the environmental and financial risks—extraction, distribution, and greenhouse gases—are too great.We would invest in an oil company only if the company had made a significant commitment to renewable energy, conservation, and efficiency.With respect to BP, as well as other major oil firms, the actual dollars that have been directed to developing renewable energy capacity and production are insignificant—mere rounding errors, in our opinion.We prefer to invest in companies whose incentives are aligned not with selling more oil but with using energy efficiently (such as smart grids) and developing alternatives (such as wind and solar). For us, the decision to avoid oil companies is a simple matter of risk and return.As oil supplies become less and less accessible, exploration, drilling and production become more costly, complicated, and technical.Not only are the upfront costs high, but the ongoing risks of spills, explosions, and other accidents escalate.For example, BP was drilling through 5,000 feet of water.In the late 1970’s, offshore drilling occurred closer to shore and on the continental shelf at approximately 1,000 feet.The shift from near shore to miles offshore, and from fairly shallow to much deeper water, required sophisticated new technology, expensive equipment, and rigorous training and safety measures.Dwindling shallow reserves and increasing demand for fossil fuels combined to encourage BP and others to incur greater financial and physical risks in search of profits. That’s why, when we evaluate oil companies, we are primarily concerned with the substantive efforts they are making to transition to cleaner, cheaper, and simpler forms of energy production.So far, we have not identified a major oil company that has made a substantive commitment. 2 This means that Portfolio 21 is underweighted in the “traditional” (oil and gas) energy sector and illustrates why we do not subscribe to the “best in class” approach to investing.In our view, there are some sectors that are generally unattractive.In some cases, this is because they operate with extremely small profit margins or because they are highly regulated and restrained.In the case of oil companies, it is because the sector is generally in the position of chasing increasingly scarcer resources at higher costs and greater risk.While oil prices are expected to increase in the face of scarcity, there is certainly no guarantee that there will be a predictable path or that oil companies will be able to maintain their healthy profit margins.It is even conceivable that some of the tax benefits they have enjoyed may shift away from fossil fuels to renewable energy. For investments in the energy sector, Portfolio 21 has selected companies that it believes will help lead the transition from fossil fuels to renewable energy.These companies include Vestas, Johnson Controls, National Grid, Scottish & Southern Energy, Sharp Electronics, Iberdrola Renovables, Verbund, Red Electrica, Schneider Electric, Ormat, Acciona, EDF Energies Nouvelles, Abengoa, SunPower, Itron, and EDP Renovaveis.Two of Portfolio 21’s favorites are Ormat, a geothermal and recovered energy company, and Iberdrola Renovables, Spain’s largest renewable energy generator, with specialties in wind and small hydroelectric power.All of the companies in Portfolio 21 are profiled on our web site under Holdings. In light of the questions raised by the BP disaster, Portfolio 21’s guiding selection criteria are the simple answer to why we have never invested in an oil company.Companies should: • Adapt business models to seek competitive advantages in the face of declining natural systems and resources (e.g., fresh water, oil, and other raw materials). • Reduce environmental impact of products and/or services. • Innovate efficiently by re-using resources and creating closed-loop systems. • Commit resources for environmental strategies in research & development and capital investments. • Manage environmental impacts and liabilities with action plans, environmental accounting, and reporting. • Communicate with employees, stakeholders, and peers about environmental priorities and best practices. 3 • Avoid legal, financial, and public reputation risks and liabilities associated with greenhouse gases, superfund sites, spills, and toxic releases. As always, we thank you for entrusting us with your investment funds and encourage you to contact us with questions, suggestions, and comments. Sincerely, Leslie Christian Carsten Henningsen Co-founder Co-founder 4 Management’s Discussion of Fund Performance for the period ending 6/30/10 Portfolio 21 performance against the MSCI World Equity Index is presented below.Fund returns have trailed the index over the past year, but remain above benchmark over the longer term. Average Annual Gross 1 3 5 10 Since Expense Year Years Years Years Inception Ratio Retail Inception: 9/30/99 9.19% -8.82% 3.15% 1.43% 3.00% 1.54% MSCI World Equity Index 10.77% -10.94% 0.61% -0.53% 0.74% Institutional Inception: 3/30/07 9.51% -8.56% N/A N/A -6.20% 1.24% MSCI World Equity Index 10.77% -10.94% N/A N/A -8.33% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-351-4115.The Fund imposes a 2% redemption fee on shares held for less than 60 days.Performance data quoted does not reflect the redemption fee.If reflected, total return would be reduced. Global stock markets suffered their worst six month decline since the first half of 2008 in 2010, after rebounding sharply in 2009 on a recovering global economy.However, stock returns have remained positive over the past twelve months.Market returns in the first half of 2010 were a tale of two quarters.It was the best of times in the first quarter when investor attention was concentrated on better-than-expected corporate earnings reports, driven by higher revenues and continued cost cutting.It was the worst of times during the second quarter when the European debt crisis erupted and investor attention shifted to macroeconomic trends.Evidence has been piling up that the global economy is growing, but not as fast as investors had hoped for earlier this year.Also, as governments step back from their big stimulus spending programs, economies are likely to slow further.This could mean continued volatility and sluggish markets over the remainder of 2010 as investors digest incoming economic data and evaluate prospects for growth in 2011 and 2012. Portfolio 21 returns matched MSCI World Equity market performance during the first half of 2010, but fund performance lagged benchmark returns over the past twelve months.Portfolio 21 faced strong headwinds on the geographic allocation front.European equity and currency markets underperformed on sovereign debt 5 concerns.Fund performance was inhibited by a higher than market allocation to foreign assets and particularly European stocks.The euro depreciated to four-year lows versus the U.S. dollar during the first half of the year, earning the dubious distinction of being the worst-performing major currency this year.The British pound, Swedish krona, and Danish krone all depreciated against the U.S. dollar during the period as well, as capital fled risky regions to perceived “safe havens” like U.S. and Japanese government debt and gold. Pressures are building in Washington to start exercising some fiscal austerity, although there is little sign that the White House is listening.U.S. budget deficits are poised to rise to new record levels.Some expect the deficit, now at around 10% of gross domestic product (GDP), to surge to over 20% by 2020 and continue to rise beyond that.Furthermore, baby boomers are beginning to retire and healthcare costs keep rising.The U.S. has failed to set out a credible plan to address a huge budget deficit.It continues to exercise loose fiscal and monetary policy, which is usually a recipe for a weak currency.Yet the dollar, in the midst of Europe’s sovereign debt crisis, remains strong.The reason is that there is no realistic alternative for the world’s excess savers in northern Europe and Asia, who are piling up official reserves.However, the U.S. is inching closer to the day when Asian governments grow reluctant to lend ever-increasing sums of money to the U.S. Treasury at low interest rates.This will mean a plunge in the U.S. dollar or a jump in bond market interest rates.It will also result in government spending cuts and tax increases. Portfolio 21 fund performance was impacted positively by economic sector allocation during the first half of 2010 and over the past year.Environmental disasters and costs drove sector performance as markets discounted ecological risk at a higher pace.The BP oil spill hammered BP’s and its partners’ stock prices, as well as exploration and production peers.The energy sector was among the worst performing economic sector during the period.Even when the oil flow from the BP spill is stopped, the damage to marshes, coral, and marine life will persist.The Gulf of Mexico may be on its way to becoming an ecological and economic dead zone with no resolution in sight.The spill has already surpassed the Exxon Valdez as the worst in U.S. history.Portfolio 21 does not invest in traditional oil and gas companies; instead the fund focuses on renewable energy and energy efficiency, as environmental risks and costs increase for energy extraction and production and the alternative energy technology market continues to develop. The utilities sector, traditionally a good sector bet during periods of ultra-low interest rates, underperformed as investors appeared to discount environmental risk here, too.In fact, the utilities sector was the only economic sector to lose value during the past twelve months.Some fund holdings were among the worst performing sector stocks, as utilities with exposure to Southern Europe dropped on government subsidy cuts and prospects for slower economic growth in the region.The potential for legislation in the U.S. and increasing costs may 6 have influenced performance.Obama and Democratic allies signaled they would shelve a plan for a broad cap on carbon emissions and try for a more limited bill.The National Academy of Scientists issued a report asserting mankind’s role in altering the climate and calling for specific policy measures to help forestall undesirable events.Bold steps are needed to cut fossil fuel use, such as a carbon tax or a cap-and-trade system, which offers monetary incentives to cut emissions of pollutants.Portfolio 21 is focused on utility companies that are committed to moving to low- or no-emissions service generation. Beyond markets, sectors, and currencies, individual stock performance had a considerable impact on fund performance over the last year: Novo Nordisk, Portfolio 21’s largest holding, provided the greatest contribution to positive fund performance during the first half of 2010 and over the past twelve months.Novo Nordisk is a top quality pharmaceuticals company that stands out among its peers, showing strong growth and a persistency of earnings that is unrivalled in today’s modern pharma era.In particular, its insulin business seems to be the envy of the industry, benefiting from strong demographics, limited competition, and solid management.The stock was up 75% over the past year.Shares jumped on positive efficacy data regarding the company’s latest diabetes drug.The U.S. Food and Drug Administration cleared the drugmaker’s Victoza to treat adults with type 2 diabetes in January.Furthermore, an efficacy study released in March showed that patients who switched to Victoza from competing treatments experienced better blood sugar control and weight loss. Google, the fund’s second largest holding, provides a free search engine for users around the world and generates revenue whenever a user clicks on a text ad displayed alongside the search results.The company underperformed its information technology sector peers over the past year due to doubts over business line expansion and increased competition.Google shares declined after reporting first-quarter profit that fell short of some analysts’ estimates after it increased spending to enter new markets and maintain its lead in online search advertising.The stock was depressed early in the year after the company threatened to leave China after an investigation found it had been hit with cyber attacks it believes originated in the country.We feel the selling has been overdone and look for the company’s innovation and emphasis on energy efficiency to buoy future results. Tennant engages in the design, manufacture, and marketing of cleaning solutions worldwide.The company’s products include scrubbers, sweepers, extractors, burnishers, buffers, floor coatings, and full-service equipment support.Tennant’s marketing materials assure us that the company’s products help “create a cleaner, safer world.”In an age where green-washing is rampant, many companies make the same type of claim.It is our conclusion, however, that Tennant’s intentions go beyond marketing and the company is actually 7 attempting to make itself and its products more environmentally sustainable.The company’s stock was up 30% in the last six months and nearly doubled in price over the past twelve as strength in Asia and Latin America overcame sluggishness at home and in Europe.We look for the company to continue to leverage its environmental expertise through products like the ec-H2O cleaning machine technology, which utilizes only water and requires no added chemicals. Baxter International is a global healthcare company with a strong commitment to the environment.The company has a product development process for all of its medical devices, including a life-cycle assessment designed to minimize environmental impacts in the early stages of design.The company engages in a wide variety of environmental initiatives to reduce energy and materials use, reduce waste and pollution, and thereby save substantial amounts of money.Baxter shares fell after the company slashed profit projections for 2010 in April, citing a slow market and falling prices for plasma-based products.In May, the Food and Drug Administration ordered Baxter to remove all of its Colleague infusion pumps now on the market, opening the door to rival pump makers.However, we are optimistic about the company’s future.Baxter has 25 drugs in development with the potential to generate billions in annual sales. The information above represents the opinions of Portfolio 21, is subject to change, and any forecasts made cannot be guaranteed and should not be considered investment advice. Portfolio 21 invests in foreign securities, which are subject to the risks of currency fluctuations, political and economic instability and differences in accounting standards.The Fund invests in smaller companies that involve additional risks such as limited liquidity and greater volatility. The Fund’s environmental policy could cause it to make or avoid investments that could result in the portfolio underperforming similar funds that do not have an environmental policy. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security.Please see the following annual report for the Fund’s holdings as of June 30, 2010. Current and future portfolio holdings are subject to risk. The MSCI World Equity Index is a free float-adjusted market capitalization index that is designed to measure global developed market equity performance. You cannot invest directly in an index. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the Fund including investment objectives, risks, charges, and expenses. The Fund is distributed by Quasar Distributors, LLC. 8 Portfolio 21 PORTFOLIO HOLDINGS BY COUNTRY at June 30, 2010 (unaudited) Portfolio Holdings Percent of Net Assets Australia $ 0.55% Austria 0.64% Belgium 0.47% Brazil 2.01% Canada 1.24% Denmark 6.69% Finland 0.75% France 4.84% Germany 3.82% Hong Kong 0.41% Italy 0.31% Japan 6.77% Netherlands 1.42% Singapore 0.19% Spain 5.30% Sweden 6.13% Switzerland 6.47% United Kingdom 7.93% United States 44.57% Liabilities in Excess of Other Assets: ) -0.51% Total $ 100.00% EXPENSE EXAMPLE for the Six Months Ended June 30, 2010 (unaudited) As a shareholder of the Portfolio 21 Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/10–6/30/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee. You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem your shares less than 60 calendar 9 Portfolio 21 EXPENSE EXAMPLE (unaudited), Continued days after you purchase them. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.Currently, the advisor is paying the IRA annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 10 Portfolio 21 EXPENSE EXAMPLE (unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/10 6/30/10 1/1/10 – 6/30/10* Portfolio 21 Actual $ $ $ Hypothetical (5% annual return before expenses) $ $ $ Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/10 6/30/10 1/1/10 – 6/30/10* Portfolio 21 - Institutional Class Actual $ $ $ Hypothetical (5% annual return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.50% (reflecting fee waivers in effect) for Retail Class shares and 1.20% (reflecting fee waivers in effect) for Institutional Class sharesmultiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 11 Portfolio 21 – Retail Class Value of $10,000 vs MSCI World Index and S&P 500 Index Average Annual Total Return Period Ended June 30, 2010 1 Year 9.19% 5 Year 3.15% 10 Year 1.43% This chart illustrates the performance of a hypothetical $10,000 investment made on June 30, 2000, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption of fees. As of June 30, 2010, the S&P 500 Index returned 14.43%, -0.79% and -1.59% for the one-year, five-year and ten-year periods, respectively. As of June 30, 2010, the MSCI World Index returned 10.77%, 0.61% and -0.53% for the one-year, five-year and ten-year periods, respectively. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more of less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-351-4115. The Fund imposes a 2% redemption fee on shares held for less than 60 days. The MSCI World Index measures performance for a diverse range of developed country global stock markets, including U.S., Canada, Europe, Australia, New Zealand and the Far East.The index reflects the reinvestment of distributions, if any, but does not reflect fees, brokerage commissions, or other costs of investing. The S&P 500 Index is a broad based index of 500 stocks, which is widely recognized as representative of the equity market in general. The index is unmanaged and returns include reinvested dividends. One cannot invest directly in an index. 12 Portfolio 21 – Institutional Class Value of $10,000 vs MSCI World Index and S&P 500 Index Average Annual Total Return Period Ended June 30, 2010 1 Year 9.51% 3 Year (8.56)% Since Inception (3/30/07) (6.20)% This chart illustrates the performance of a hypothetical $10,000 investment made on March 30, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption of fees. As of June 30, 2010, the S&P 500 Index returned 14.43%, -9.81% and -7.37% for the one-year, three-year and since inception periods, respectively. As of June 30, 2010, the MSCI World Index returned 10.77%, -10.94% and -8.33% for the one-year, three-year and since inception periods, respectively. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more of less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-351-4115. The Fund imposes a 2% redemption fee on shares held for less than 60 days. The MSCI World Index measures performance for a diverse range of developed country global stock markets, including U.S., Canada, Europe, Australia, New Zealand and the Far East.The index reflects the reinvestment of distributions, if any, but does not reflect fees, brokerage commissions, or other costs of investing. The S&P 500 Index is a broad based index of 500 stocks, which is widely recognized as representative of the equity market in general. The index is unmanaged and returns include reinvested dividends. One cannot invest directly in an index. 13 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2010 Shares Value COMMON STOCKS: 86.6% Automobiles & Components: 2.0% Denso Corp. (Japan) $ Johnson Controls, Inc. (United States) Banks: 2.2% HSBC Holdings PLC (United Kingdom) Royal Bank of Canada (Canada) UniCredit SpA (Italy) Westpac Banking Corp. (Australia) Capital Goods: 9.2% ABB Ltd. (Switzerland) Abengoa SA (Spain) Acciona SA (Spain) Apogee Enterprises, Inc. (United States) Atlas Copco AB - Class A (Sweden) Eaton Corp. (United States) Hyflux Ltd. (Singapore) Kurita Water Industries Ltd. (Japan) Schneider Electric SA (France) Siemens AG - Registered Shares (Germany) Skanska AB - Class B (Sweden) SKF AB - Class B (Sweden) Tennant Co. (United States) Volvo AB - Class B (Sweden) Commercial Services & Supplies: 0.3% Herman Miller, Inc. (United States) Consumer Durables & Supplies: 4.2% Electrolux AB - Class B (Sweden) Koninklijke Philips Electronics NV - ADR (Netherlands) Nike, Inc. (United States) Sharp Corp. (Japan) Shimano, Inc. (Japan) Diversified Financial Services: 0.1% Climate Exchange (United Kingdom) Energy: 1.3% Vestas Wind Systems A/S (Denmark) (a) Food & Staples Retailing: 2.9% Carrefour SA (France) Tesco PLC (United Kingdom) United Natural Foods, Inc. (United States) (a) Whole Foods Market, Inc. (United States) (a) Food, Beverage & Tobacco: 0.3% Cosan Ltd. - Class A (Brazil) (a) The accompanying notes are an integral part of these financial statements. 14 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2010, Continued Shares Value Health Care Equipment & Services: 3.2% Baxter International, Inc. (United States) $ Olympus Corp. (Japan) Smith & Nephew PLC (United Kingdom) Hotels, Restaurants & Leisure: 0.8% Accor SA (France) Household & Personal Products: 0.7% Natura Cosmeticos SA (Brazil) Insurance: 0.2% Aviva PLC (United Kingdom) Internet Software & Services: 0.8% Ebay, Inc. (United States) Life Sciences Tools & Services: 0.4% Life Technologies Corp. (United States) Materials: 10.0% Air Liquide (France) Ecolab, Inc. (United States) Johnson Matthey PLC (United Kingdom) Novozymes A/S - Class B (Denmark) Nucor Corp. (United States) Praxair, Inc. (United States) Schnitzer Steel Industries, Inc. (United States) Sonoco Products Co. (United States) Svenska Cellulosa AB - Class B (Sweden) Teijin Ltd. (Japan) Umicore (Belgium) Media: 1.1% British Sky Broadcasting Group PLC (United Kingdom) Reed Elsevier PLC (United Kingdom) Personal Products: 0.6% L’oreal (France) Pharmaceuticals & Biotechnology: 12.2% Johnson & Johnson (United States) Novartis AG (Switzerland) Novo-Nordisk A/S - ADR (Denmark) Novo-Nordisk A/S - Class B (Denmark) Roche Holding AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 2.5% British Land Co. PLC (United Kingdom) Potlatch Corp. (United States) Unibail-Rodamco SA (France) The accompanying notes are an integral part of these financial statements. 15 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2010, Continued Shares Value Retailing: 3.5% Hennes & Mauritz AB - Class B (Sweden) $ Kingfisher PLC (United Kingdom) Marks & Spencer Group PLC (United Kingdom) Staples, Inc. (United States) Semiconductors & Semiconductor Equipment: 1.7% American Superconductor Corp. (United States) (a) Applied Materials, Inc. (United States) Intel Corp. (United States) Software & Services: 4.5% Adobe Systems, Inc. (United States) (a) Autodesk, Inc. (United States) (a) Google, Inc. (United States) (a) Specialty Retail: 0.6% Best Buy, Inc. (United States) Technology Hardware & Equipment: 7.7% Canon, Inc. (Japan) Cisco Systems, Inc. (United States) (a) Echelon Corp. (United States) (a) Hewlett-Packard Co. (United States) International Business Machines Corp. (United States) Itron, Inc. (United States) (a) NetApp, Inc. (United States) (a) Nokia OYJ - ADR (Finland) Sunpower Corp. - Class A (United States) (a) Telecommunication Services: 2.7% Telefonica SA (Spain) Transportation: 4.1% Canadian Pacific Railway Ltd. (Canada) Deutsche Post AG (Germany) East Japan Railway Co. (Japan) Mitsui OSK Lines Ltd. (Japan) MTR Corp. (Hong Kong) TNT NV (Netherlands) Utilities: 6.8% EDF Energies Nouvelles SA (France) EDP Renovaveis SA (Spain) (a) Iberdrola Renovables SA (Spain) The accompanying notes are an integral part of these financial statements. 16 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2010, Continued Shares Value Utilities (Continued) National Grid PLC (United Kingdom) $ Verbund AG (Austria) Ormat Technologies, Inc. (United States) Portland General Electric Co. (United States) Red Electrica Corporacion SA (Spain) Scottish & Southern Energy PLC (United Kingdom) Severn Trent PLC (United Kingdom) TOTAL COMMON STOCKS (Cost $266,273,489) PREFERRED STOCKS: 2.9% Commercial Banks: 1.0% Banco Bradesco S A (Brazil) Itau Unibanco Holding SA (Brazil) Household & Personal Products: 1.9% Henkel KGaA (Germany) TOTAL PREFERRED STOCKS (Cost $7,108,014) Principal Amount SHORT-TERM INVESTMENTS: 11.0% Certificates of Deposit: 0.7% Calvert Social Investment $ Foundation 2.000%, 04/15/2011 New Resource Bank 0.850%, 07/22/2010 Permaculture Credit Union 2.000%, 09/27/2010 Self-Help Credit Union 2.050%, 08/20/2010 ShoreBank 0.700%, 10/14/2010 1.070%, 08/12/2010 The accompanying notes are an integral part of these financial statements. 17 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2010, Continued Principal Amount Value Money Market Funds: 10.3% $ AIM Liquid Assets - Institutional Class, 0.186% (b) $ Fidelity Money Market Portfolio - Select Class, 0.214% (b) Goldman Sachs Financial Square Government Fund - Institutional Class, 0.031% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $34,019,643) TOTAL INVESTMENTS IN SECURITIES: 100.5% (Cost $307,401,146) Liabilities in Excess of Other Assets: (0.5)% ) TOTAL NET ASSETS: 100.0% $ (a)Non-income producing security. (b)7-Day Yield as of June 30, 2010. ADR American Depository Receipt Percent of Total Country Net Assets Australia 0.55% Austria 0.64% Belgium 0.47% Brazil 2.01% Canada 1.24% Denmark 6.69% Finland 0.75% France 4.84% Germany 3.82% Hong Kong 0.41% Italy 0.31% Japan 6.77% Netherlands 1.42% Singapore 0.19% Spain 5.30% Sweden 6.13% Switzerland 6.47% United Kingdom 7.93% United States 44.57% Liabilities in Excess of Other Assets -0.51% 100.00% The accompanying notes are an integral part of these financial statements. 18 Portfolio 21 STATEMENT OF ASSETS AND LIABILITIES at June 30, 2010 ASSETS Investments in securities, at value (cost $307,401,146) (Note 2) $ Cash Receivables: Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Fund accounting fees Distribution fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment income Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on investments Net unrealized depreciation on foreign currency and translation of other assets and liabilities in foreign currency ) Net assets $ Retail class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ Institutional Class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 19 Portfolio 21 STATEMENT OF OPERATIONS For the year ended June 30, 2010 INVESTMENT INCOME Dividends (net of foreign withholding tax of $525,254) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees – Retail Class Adminstration fees Transfer agent fees Fund accounting fees Custody fees Registration fees Reports to shareholders Audit fees Miscellaneous expenses Chief Compliance Officer fees Trustee fees Legal fees Insurance expense Total expenses Plus: prior year fees waived subject to recoupment Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized loss on investments and foreign currency transactions ) Change in net unrealized appreciation on investments and foreign currency Change in net unrealized depreciation of translation of other assets and liabilities in foreign currency ) Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 20 (This Page Intentionally Left Blank.) 21 Portfolio 21 STATEMENT OF CHANGES IN NET ASSETS Year Ended Year Ended June 30, June 30, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments and foreign currency transactions ) ) Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Change in net unrealized appreciation (depreciation) of translation of other assets and liabilities in foreign currency ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Class ) ) Institutional Class ) ) From net realized gain Retail Class — ) Institutional Class — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class (a) (b) Net increase in net assets derived from net change in outstanding shares - Institutional Class (a) (b) Total increase in net assets from capital share transactions Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 22 Portfolio 21 STATEMENT OF CHANGES IN NET ASSETS, Continued (a) Summary of capital share transactions for Retail Class shares is as follows: Year Ended Year Ended June 30, 2010 June 30, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $5,023 and $11,164, respectively. (c) Summary of capital share transactions for Institutional Class shares is as follows: Year Ended Year Ended June 30, 2010 June 30, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (d) Net increase $ $ (d) Net of redemption fees of $19 and $83, respectively. The accompanying notes are an integral part of these financial statements. 23 Portfolio 21 FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year Retail Class Year Ended June 30, Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — ) ) ) Total distributions ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of period/year $ Total return % )% )% % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period / year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed % After fees waived/recouped and expenses absorbed % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed % After fees waived/recouped and expenses absorbed % Portfolio turnover rate 10
